Citation Nr: 1434633	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  10-04 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left hip disorder.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to a left hip disorder.

3.  Entitlement to service connection for a low back disorder, to include as secondary to a left hip disorder


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

These matters were previously remanded by the Board in January 2013 and September 2013 for further procedural development.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's current left hip condition is not etiologically related to a disease, injury, or event in service.

2.  The preponderance of the evidence is against a finding that the Veteran's left knee condition is related to a disease, injury, or event in service, to include any service-connected disability.

3.  The preponderance of the evidence is against a finding that the Veteran's low back condition is related to a disease, injury, or event in service, to include any service-connected disability.


CONCLUSIONS OF LAW

1.  The Veteran's hip condition was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307 (2013).

2.  The Veteran's left knee condition was not incurred in or aggravated by service and is not proximately due to or the result of any service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

3.  The Veteran's low back condition was not incurred in or aggravated by service and is not proximately due to or the result of any service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this matter in January 2013 and September 2013.  The January 2013 Remand instructed the RO to: (1) request that the Veteran provide details of his claimed in-service left hip injury; (2) request assistance from the Veteran in obtaining relevant records not associated with the file; (3) associate VA treatment records with the file; (4) request relevant Social Security records; (5) document unsuccessful attempts to locate federal files; (6) schedule the Veteran for an appropriate VA examination; and (7) readjudicate the matter.

VA contacted the Veteran requesting the necessary information in a February 2013 letter.  Relevant VA treatment records and SSA records were associated with the file.  The Veteran was scheduled for and attended an April 2013 VA examination to determine the extent and etiology of his claimed disabilities.   VA readjudicated the matter in a May 2013 Supplemental Statement of the Case (SSOC).

The Board's September 2013 remand addressed the RO's failure to take appropriate steps to obtain the treatment records previously identified by the Veteran, despite his failure to respond to VA's request.  As a result, the September 2013 remand instructed the RO to: (1) request the previously identified service treatment records and document any unsuccessful attempts to obtain such records; and (2) readjudicate the matter.
The record contains appropriate negative responses documenting that the RO took the required steps to obtain the records.  The matter was readjudicated in a July 2014 SSOC.

As a result of these steps taken, the Board finds that there has been compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was advised by a May 2009 letter of the evidence and information necessary to substantiate his claims on both a direct and secondary basis, and the responsibilities of the Veteran and VA in obtaining such evidence.  This notice was provided prior to the June 2009 rating decision.  As a result, VA has complied with its duty to notify requirements.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.
VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records, private medical records, and VA treatment records with the file.  VA has attempted to obtain service treatment records identified by the Veteran, including those from Fort Lewis, Washington and Okinawa, Japan.  Negative responses for both facilities have been received and associated with the claims file.  In addition, VA sought the Veteran's help to obtain these records, however, the Veteran has not since responded.   The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist.  

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded a VA examination most recently in April 2013 for all three claimed conditions.  The Veteran has not argued, and the record does not reflect, that the examination is inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner considered the Veteran's relevant medical history and provides well-reasoned and adequately supported opinions. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 


III.  Service Connection for a Left Hip Condition

The Veteran is seeking service connection for a left hip condition.  The Veteran asserts that his left hip condition is the result of a football injury incurred during active military service at Fort Lewis from November 1974 to January 1976.  

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a), such as arthritis, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

In addition, certain chronic disabilities, including arthritis, are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).
The Veteran has a current diagnosis of osteoarthritis of the left hip.  In addition, the Veteran underwent arthroplasty on his left hip.  As a result, Shedden requirement (1) is met.  The Board now turns to Shedden requirements (2) and (3).  

Service treatment records indicate that the Veteran was treated for left thigh pain while stationed in Okinawa, Japan.  Physical examination revealed spasm of the left quadriceps femoris and tenderness to palpation over the lateral border of the vastus lateralis and the fascia lata, about mid-thigh.  He was treated with muscle relaxers and heat packs and referred to physical therapy.  Urinalysis and blood testing were done, however, there is no indication that the results were abnormal.  The Veteran's thigh reportedly felt better after 10 treatments in physical therapy.  The records indicate a 5 month history of persistent muscle spasm with spontaneous onset, however, physical examination revealed no apparent abnormality or weakness in the left lower extremity.  Diagnosis was a chronic muscle strain of the left lateral thigh.  At his May 1977 separation examination, the Veteran reported a history of leg cramps, but did not report any left hip disorder or treatment.  Examination of the lower extremities was normal.

As previously noted, VA has attempted to obtain any outstanding service treatment records which may document further relevant treatment, however, these records are not available.

The first specific mention of a left hip condition is in private treatment records from February 2003, when moderate changes of osteoarthritis are noted with narrowing, eburnation, and a little spurring.  At the examination, the Veteran denied any recent or remote trauma to the left hip or left knee.

The April 2013 VA examiner concluded that the Veteran's left hip condition was less likely than not incurred in or caused by active duty military service.  The examiner addressed the Veteran's in-service treatment for left thigh pain, but distinguished it from his left hip and any relevant symptoms.  The examiner concluded that there was no evidence of a left hip injury while in-service.  The examiner properly addressed VA treatment records and private medical records in reaching this conclusion.
The available medical evidence does not establish a connection between the Veteran's left hip condition and the Veteran's active military service.  The Veteran has submitted private medical records, however, they have not included a medical opinion to contradict the VA examiner's opinion.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims.  He has failed to do so.  See 38 U.S.C.A. § 5107(a)  (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

The favorable evidence of a link between an in-service injury and current left hip disability consists solely of the Veteran's current assertions.  In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past of a left hip condition, has presented no probative clinical evidence of a nexus between his current left hip condition and his military service to include his contention that he injured his left hip in service while playing football.  As noted above, the Veteran has also denied any recent or remote trauma to the left hip at a February 2003 private medical examination.  

The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms of left hip pain to his complaints of left thigh pain or an alleged left thigh injury while in service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current left hip disability.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between his back disabilities and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2013) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus.

In addition, there is no evidence that the Veteran's current disability manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101 , 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran has not specifically alleged a continuity of symptomatology.  Regardless, the first post-service evidence of complaint of, or treatment for, left hip pain is February 2003, approximately 25 years after the Veteran left service.  

To the extent that the Veteran has implied a continuity of symptomatology in asserting that his hip has bothered him for many years, the Board finds that this assertion is simply outweighed by the opinion of the VA examiner above.  The examiner considered the Veteran's reports, but also considered other factors, such as the nature and severity of the current disability, the length of time since service, and the various occupations that have been performed since service.  

In summary, while there is some favorable evidence, primarily the Veteran's lay statements regarding an in-service left hip injury, the Board has placed greater probative weight on the VA examination report, rendered by a medical provider as opposed to a layperson, that does not establish an etiological link between the current left hip disability and active military service.  The medical opinion outweighs the Veteran's lay contentions.  In the absence of additional evidence, the probative value of the Veteran's report that he suffered a left hip injury while in service causing his current condition is less than the probative value of the medical opinion rendered by a qualified health care provider.  Although the evidence of record shows a current left hip disability, it does not contain reliable evidence which relates the claimed disabilities to any injury or disease in service.  As a result, service connection is not warranted.

IV.  Service Connection for a Left Knee Condition

The Veteran contends that his left knee condition is secondary to his left hip condition.  The same criteria for service connection as delineated above apply.  

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

The Veteran does have a current diagnosis of osteoarthritis of the left knee.  As a result, requirement (1) for both direct and secondary service connection are met.

The Board notes that, as discussed above, service connection is not warranted for a left hip disability.  As a result, service connection secondary to a left hip condition is not warranted.

To the extent that the Veteran has alleged that his left knee condition is directly related to service, the Board notes that service treatment records, as reviewed by the Board and the April 2013 examiner, contain no evidence of an in-service left knee condition or relevant treatment.  The Veteran's entrance examination appears to have initially checked "yes" to a history of locked or "trick" knee, however, this was crossed out and the "no" box was checked.  The physician commented that knee symptoms were denied.  Physical examination of the lower extremities was normal.  At the separation examination, the Veteran specifically denied any knee issues, and physical examination of the lower extremities was again normal.

In conclusion, as the preponderance of the evidence does not support a finding that the Veteran's left knee condition is etiologically related to active duty military service or another service-connected disability.  As a result, service connection is not warranted.

In reaching this conclusion, as noted above, the Veteran has a current left knee disability.  Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the question of the etiology of his currently diagnosed left knee condition is not subject to lay diagnosis.  While some symptoms may be reported by a layperson, the Veteran does not have the medical expertise to provide an opinion regarding the etiology of his current disability.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999). 

Thus, to any extent that the Veteran may have implied that his current left knee condition is related to active service, such assertions are not sufficient in this instance and are outweighed by other probative evidence of record, specifically the opinion of a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007).  As noted, the examiner considered various factors, including the Veteran's overall medical history, the nature and severity of the current disability, the length of time since service, and the various occupations that have been performed since service.  In addition, there is no evidence that the Veteran's left knee condition manifested to a compensable degree within one year of separation form service.  Accordingly, service connection for a left knee condition is not warranted.  


V.  Service Connection for a Low Back Condition

The Veteran contends that his low back condition is secondary to his left hip condition.  The same criteria for service connection as delineated above apply, including those for secondary service connection.  

The Veteran does have a current diagnosis of spondylosis.  As a result, requirement (1) for both direct and secondary service connection are met.

The Board notes that, as discussed above, service connection is not warranted for a left hip disability.  As a result, service connection secondary to a left hip condition is not warranted.

As to direct service connection, the Board notes that service treatment records, as reviewed by the Board and the April 2013 examiner, contain no evidence of an in-service low back condition or relevant treatment.  The Veteran's entrance examination did not note any back pain.  Additionally, the Veteran's separation examination specifically denied any history of recurrent back pain.

In conclusion, as the preponderance of the evidence does not support a finding that the Veteran's low back condition is the etiologically related to active duty military service or another service-connected disability.  As a result, service connection is not warranted.

As previously discussed, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, supra.  In the instant case, however, the Board finds that the question of the etiology of his currently diagnosed low back condition is not subject to lay diagnosis.  While some symptoms may be reported by a layperson, the Veteran does not have the medical expertise to provide an opinion regarding the etiology of his current disability.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999). 

Thus, to the degree that the Veteran has implied that his current low back condition is related to active service, such assertions are outweighed by other probative evidence of record, specifically the opinion of a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007).  Accordingly, service connection for a low back condition is not warranted.  


ORDER

Entitlement to service connection for a left hip disorder is denied.

Entitlement to service connection for a left knee disorder, to include as secondary to a left hip disorder is denied.

Entitlement to service connection for a low back disorder, to include as secondary to a left hip disorder is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


